Exhibit 10.1

 

MAXYGEN INC.

 

DESCRIPTION OF EXECUTIVE OFFICER CASH BONUS PROGRAM

 

Maxygen maintains an Executive Officer Cash Bonus Program for executive officers
that is designed to reward participants based on their individual performance
and the company’s financial and other performance. The program provides for an
annual bonus based upon the company’s attainment of annual financial and other
performance targets as well as subjective factors related to the individual
participant’s employment performance. The annual financial and other targets for
the program are set by the Compensation Committee of Maxygen’s Board of
Directors and are currently based on the company’s financial performance
(revenue and cash burn), product development goals and other objectives.

 

Executive officers (including the CEO) are eligible to receive annual cash
performance bonuses of between 0 and 50% of base salary. The target bonus amount
for the company’s executive officers is 25% of base salary. Bonus payments are
paid in one annual payment shortly after the end of each calendar year.